(a) Statement of Net Assets (as of April 2013) (All Share Classes) USD (to be fixed on 4/30/13) (As of the end of April JPY (in thousands US$ except column V) I. Total Assets II Total Liabilities III. Total Net Assets (I - II) * IV. Total Number of Shares Shares Outstanding ** V. Net Asset Value per Share ** (III / IV) * * Total Net Assets for Investor Shares $ [4355676266] ** Total Number of Shares Outstanding for Investor Shares [99528548] *** Net Asset Value per Share for Investor Shares $ [43.76] (As of the end of December 2012) JPY (in thousands US$ except column V) I. Total Assets II Total Liabilities III. Total Net Assets (I - II) * IV. Total Number of Shares Outstanding ** Shares V. Net Asset Value per Share ** (III / IV) * * Total Net Assets for Investor Shares $ [3812704118] ** Total Number of Shares Outstanding for Investor Shares [98409581] *** Net Asset Value per Share for Investor Shares $
